                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


ROBERT DANIEL MAXIN,                         Cause No. CV 21-75-GF-BMM

             Plaintiff,

       vs.                                                  ORDER

BRANDON HEARTFORD,

             Defendant.


      Plaintiff Robert Maxin moves to proceed in forma pauperis with a complaint

under 42 U.S.C. § 1983, alleging violation of his civil rights. Maxin is a state

prisoner proceeding pro se. For the following reasons, the Court will deny the

motion to proceed in forma pauperis and dismiss the case.

                                  I. Screening

      Because Maxin is a prisoner, the Court must review the complaint to

determine whether it fails to state a claim on which relief may be granted. See

28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(a), (b)(1). A federal court must liberally

construe pleadings filed by unrepresented prisoners and extend an opportunity to

amend where appropriate. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

curiam); Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012). The Court must

                                        1
dismiss, nonetheless, a claim when its defects cannot be cured by amendment. See

28 U.S.C. §§ 1915(e)(2), 1915A(b). Leave to proceed in forma pauperis may be

denied on the grounds that a complaint is frivolous in light of controlling law. See,

e.g., Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th Cir. 1998) (per curiam).

                         II. Allegations of the Complaint

      Maxin alleges that he received bad advice from two lawyers concerning the

meaning of a temporary restraining order issued by a state court. The order required

him to maintain a distance of at least 300 feet from another person. One attorney,

Mayo Ashley, told him that the order did not mean he must leave his residence, even

though it was less than 300 feet from the protectee’s home. Ashley passed away

before Maxin’s sentencing hearing. See Compl. (Doc. 2) at 1–2.

      Maxin’s complaint focuses on a second attorney, Defendant Heartford. Maxin

asserts that Heartford “should have questioned Attorney Ashley” at a hearing “about

his advice given regarding the TRO.” See id. at 2. Maxin also contends that Ashley’s

advice led him to enter a guilty plea that was not knowing, voluntary, and intelligent.

See id. Maxin concludes that “[a]ttorney influence at that time of the plea change

was evident and Attorney Heartford failed to uphold my civil rights in not quizzing

Attorney Ashley about those issues and about his failing health due to Cancer.” Id.

For his relief, Maxin seeks compensation of $100 “or what the Court determines to

                                          2
be fair and just.” Id. at 3.

                                     III. Analysis

       A claim under 42 U.S.C. § 1983 has two elements. First, the plaintiff must

show that a person deprived him of a constitutional right; and second, he must show

the person acted under color of state law. See 42 U.S.C. § 1983; West v. Atkins, 487

U.S. 42, 48 (1988).

       A person acts “under color” of state law when he exerts authority “possessed

by virtue of state law and made possible only because the wrongdoer is clothed with

the authority of state law.” United States v. Classic, 313 U.S. 299, 326 (1941); see

also Naffe v. Frey, 789 F.3d 1030, 1036–39 (9th Cir. 2015). The central question is

whether “the alleged infringement of federal rights [is] fairly attributable to the

government.” Kirtley v. Rainey, 326 F.3d 1088, 1092 (9th Cir. 2003) (internal

brackets and citation omitted).

       The United States Supreme Court holds that a lawyer does not act “under

color” of law when he represents a client in court. See Polk County v. Dodson, 454

U.S. 312, 318–19 (1981). Appointed or retained, successful or unsuccessful, the core

function of a defense attorney is to serve the interests of the client, not the interests

of the government. See id. at 317–19. As Maxin’s allegations show that Heartford

did not act under color of law, he cannot be sued under 42 U.S.C. § 1983.

                                           3
                                  IV. Conclusion

      The facts Maxin alleges do not support a claim for relief under federal law.

Amendment will not cure this defect. To state a claim, Maxin would have to allege

different facts, not merely additional facts. The action must be dismissed.

      Because the case is controlled by Polk County, Maxin’s motion to proceed in

forma pauperis is denied. See Fed. R. App. P. 24(a)(3)(A), (4)(B).


      Accordingly, IT IS ORDERED:

      1. Maxin’s motion to proceed in forma pauperis (Doc. 1) is DENIED.

      2. The action is DISMISSED as frivolous.

      3. The clerk shall enter, by separate document, a judgment of dismissal.

      DATED this 24th day of June, 2021.




                                          4
